Citation Nr: 0308052	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  96-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for generalized anxiety disorder (GAD).  

(The issue of entitlement to a rating in excess of 40 percent 
for cervical spine radiculopathy will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 11, 1974 to 
April 30, 1994.

The current appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, granted 
entitlement to service connection for a somatoform pain 
disorder and assigned a 10 percent evaluation effective from 
May 1, 1994, the day following release of the veteran from 
active duty.  

While the claim was pending, the RO reclassified the 
somataform disorder as cervical radiculopathy in an October 
1995 rating decision, which assigned a 20 percent evaluation 
for cervical radiculopathy effective from May 1, 1994.  The 
RO in an August 1997 rating decision again reclassified the 
veteran's disorder into separate evaluations of generalized 
anxiety disorder (GAD) with somatoform pain which it 
continued to evaluate as 10 percent disabling.  The RO also 
assigned a separate 20 percent evaluation for the cervical 
radiculopathy, which continues to be evaluated as separate 
from the GAD.

The veteran testified before a hearing officer at the RO in 
November 1996.  A transcript of this hearing is associated 
with the claims file.

In May 1998 the RO granted entitlement to a temporary total 
convalescence evaluation for cervical spine radiculopathy 
effective from December 16, 1997 through February 28, 1998, 
and reinstated the previous 20 percent evaluation effective 
March 1, 1998.

In April 1999 the RO granted entitlement to an increased 
evaluation of 40 percent for cervical spine radiculopathy 
effective from May 1, 1994.  

The Board is undertaking additional development on the matter 
of entitlement to a rating in excess of 40 percent for 
cervical spine radiculopathy, pursuant to authority granted 
by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that claim.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  GAD is not productive of definite social and industrial 
impairment.  

3.  GAD does it result in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, or mild 
memory loss.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for GAD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.132 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9400; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records reflect that beginning 
in 1991 he was extensively evaluated for complaints of 
chronic pain in the wrists, forearms and elbows.  No organic 
cause was shown for such pain.  Such complaints of bilateral 
forearm pain without organic cause continued through November 
1993, and he was referred for psychological testing.  The 
November 1993 mental health record revealed symptoms of 
constricted affect and anxious mood as well as continued 
somatic complaints.  He was diagnosed in November1993 with 
somataform pain disorder.  

The report of a June 1994 VA general examination included 
psychiatric findings in which the veteran stated he recently 
had developed impatience with his children when they did not 
immediately follow his orders.  He indicated he got mad very 
easily.  He denied any serious past psychiatric problems.

The report of a January 1996 VA orthopedic examination 
reflects complaints regarding his cervical spine disability 
and a history of having had carpal tunnel syndrome type 
complaints with no evidence of actually having carpal tunnel 
syndrome.  The examiner opined that the basic diagnosis was 
of somatoform pain syndrome.  A neurological examination was 
recommended.  The neurological examination of January 1996 
reported no psychological findings, but did reflect that the 
veteran had an essentially normal neurological evaluation.  

Private medical records and an accompanying a May 1996 Postal 
Service evaluation reflect cervical spine problems and left 
foot problems.  There is no mention of psychiatric pathology 
in these records or in the Postal evaluation, which 
determined him unfit for duty due to his spine condition and 
left foot problems.  

The veteran did not mention having any psychiatric treatment 
aside from being treated at Castle Air Force Base in his 
November 1996 hearing testimony.  The rest of his testimony 
focused on complaints referable to other service connected 
disorders such as his cervical spine radiculopathy and 
headache disorder.  

The report of a January 1997 VA examination reflects a 
history that the veteran was never hospitalized for 
psychiatric problems.  His referral to Mental Health Services 
following a negative carpal tunnel syndrome during active 
duty in 1991 and 1992 was noted.  He denied having any major 
depressive symptoms or panic.  His complaints of pain were 
the predominant focus of treatment, but were noted to be 
insufficient in severity to warrant clinical attention.  This 
was said to be the reason he was referred to a psychiatrist 
after his wrist pain was negative for carpal tunnel.  

He also complained of foot injury residuals, hemmorhoid pain, 
hernia pain, shoulder and neck pain.  The examiner noted that 
no psychology notes could be found in the claims file.  The 
veteran did describe himself as a "perfectionist who worries 
a lot about spinning his wheels doing nothing."  He 
indicated he preferred to be working.  He said he was trying 
to work out his medical problems.  He presented the examiner 
with a letter that suggested he did have carpal tunnel 
syndrome as proof of a real medical problem, rather than an 
imagined one.  

He did relate muscle tension, occasional rapid breathing and 
sweaty palms.  He indicated that he sometimes goes back and 
checks things once or twice.  He described ruminating 
obsessive thoughts and that he worries and does things over.  
He denied any frank panic syndrome such as intense 
overwhelming fear that occurs suddenly.  He denied any 
depressive symptoms.  His sleep and appetite were okay.  He 
denied any loss of interest in previously liked activities 
and denied any paranoia.  He also denied any elated expansive 
sense of self or manic symptoms.  He denied any psychotic 
symptoms such as hallucinations, thought broadcasting, 
thought insertions or thought withdrawal.  He was questioned 
further about the potential for obsessive-compulsive disorder 
diagnosis.  He denied that he experienced "obsessive 
worries" that were markedly distressful to him.  

He also denied that such thoughts were products of his own 
mind.  He denied any repetitive behavior such as hand 
washing, praying or counting but did mention going back to 
check things once or twice to be sure they were locked.  He 
denied that this compulsion caused marked distress or that it 
markedly interfered with his normal personal routine.  

Among his medications, he was noted to be taking an anti 
depressant for pain relief purposes.  Socially he was noted 
to be married for 18 years with two children.  He was 
supporting himself with his C&P and retirement benefits.  He 
was noted to be career military as well as to have some 
seasonal labor for 4 months.  Educationally he had a GED with 
two associate degrees and was currently working on his 
bachelor's degree.  He was able to perform all activities of 
daily living and spent a great deal of his day pursuing his 
degree.  

On mental status examination he was dressed appropriately and 
was cooperative and forthcoming with information.  His 
posture was relaxed and he made good eye contact.  His 
interpersonal contact was non-suspicious, non-guarded and 
non-threatening.  He exhibited no abnormal psychomotor 
activities.  His speech was spontaneous of normal rate, 
volume and rhythm.  His thought flow appeared logical, 
coherent and goal directed with no looseness of association 
or derailment.  He described his mood as feeling good and 
denied any psychotic symptoms.  He also denied any 
depersonalization.  His sensorium was alert and he was 
attentive and oriented times three.  

His cognitive function displayed a good range of knowledge.  
He had good recall and math calculations were intact.  
Problem solving and visual spacial skills were intact.  He 
had abstract thinking and insight into the extent of his pain 
and how it affected him was good.  His judgment seemed 
appropriate and he appeared capable of making decisions in 
his own best interest.  The diagnostic assessment included 
generalized anxiety disorder, mild and somatoform pain 
disorder associated with psychological factors and a general 
medical condition.  His psychosocial stressors were mild, 
mainly involving his college work and his pain at multiple 
sites.   His GAF was 60.  

The examiner in the January 1997 VA examination remarked that 
the veteran does meet DSM IV criteria for generalized anxiety 
disorder with features of excessive anxiety that cause muscle 
tension.  He did not appear to meet the criteria for 
obsessive-compulsive disorder.  His anxiety and worry over 
his physical symptoms were said to cause significant 
impairment in various important areas in his life, mainly 
distracting him in his schoolwork.  The veteran also appeared 
to meet the criteria for somatoform pain disorder in that he 
had pain in more than one anatomic site.  

The pain was the predominant focus of clinical attention and 
was sufficient to warrant such attention.  The pain caused 
significant distress and occupational impairment to a limited 
degree.  He was noted to have treated with various physicians 
for his pain, and they referred him to mental health for an 
assessment.  It did not appear that his symptoms were 
malingering or fictitious.  The pain he described, especially 
in his wrist was not accounted by a mood or anxiety disorder 
but it appeared his pain disorder may be associated with and 
aggravated by his generalized anxiety disorder.  It appeared 
that his overall psychological factors in light of his 
diagnosis of general anxiety disorder and documentation of 
general medical conditions seem to have roles in the onset, 
severity, exacerbation and maintenance of his pain.  He did 
not have any overwhelming mood or psychotic symptoms that 
could explain his pain.   

Private medical records from 1996 to 1997 concern treatment 
for gastrointestinal problems, with no mention of psychiatric 
problems.  VA treatment records from 1997 to 1998 reflect 
treatment for problems other than his psychiatric complaints.  

In May 1998 the veteran underwent a VA psychiatric 
examination.  He reported that his military career had gone 
on with significant difficulty.  However he described himself 
as a "workaholic" and agreed with all the criteria for 
obsessive compulsive personality, except he denied having 
difficulty delegating important tasks for fear they won't 
meet his standards.  

He acknowledged being a detail-oriented perfectionist who was 
overly devoted to work, overly consciencious, stubborn, 
miserly with money and with a tendency to hold onto worthless 
or worn out items.  He gave a history of cervical disc 
problems affecting his arms ever since an automobile accident 
in 1978.  He said he had worries that were a part of life and 
denied that they were excessive or unrealistic.  He had some 
anxiety about his physical problems but denied specific 
symptoms of an anxiety disorder.  He did describe some 
difficulty with concentration with his mind going "blank."  
He also described a slow recall.  He stated that he had 
depressed symptoms only when turned down for possible jobs.  
He denied any specific symptoms of a depressive disorder or 
suicidal thought. 

He admitted having difficulty staying asleep and averaged 
less than 4 hours per night.  He indicated that this had been 
present for a few weeks, coinciding with nearing the end of 
his semester and carrying a heavy class load and not allowing 
himself to fully recover from surgery.  He admitted that he 
gets angry easily on a daily basis and described himself as 
impatient.  He denied that this anger occurred spontaneously 
but admitted that it was grossly out of proportion to the 
given provocation.  

He denied physically acting out his anger and denied any 
history of homicidal ideation or manic symptomatology.  He 
admitted that he constantly checks and rechecks items to 
insure completion but denied any other obsessive-compulsive 
symptoms.  His post service military history revealed him to 
be currently attending school and to have last worked in 
1997.  He was married since 1977 and had two children in 
their teens who lived with him and his wife.  Aside from 
attending school he enjoyed computers and ham radios.  His 
income consisted of retirement pay plus his wife's income.  

On mental status examination he was well groomed, with broad 
expression and affect.  His speech was spontaneous, 
normoproductive, relevant and coherent without deviations.  
His motor activity was normal with a relaxed posture and he 
maintained eye contact.  Cognitive testing revealed he could 
recall three out of five objects with prompting and a digit 
span of six forward and five reversed.  

His recent memory was grossly intact, but on testing of 
remote memory he could not recall who was President before 
Clinton.  He was alert and oriented in all spheres, his 
judgment was grossly intact and his mathematical operations 
were grossly intact.  He was able to think abstractly and his 
fund of knowledge appeared normal for his age and education.  
On current level of functioning assessment, he presented with 
a performance on the cognitive examination indicative of him 
being able to follow at least moderately detailed 
instructions while maintaining adequate attention and 
concentration.  He stated that he was successfully completing 
18 credits of college this semester and was able to interact 
adequately with others as well as deal with normal daily 
stress.  He pointed out that his primary complaint was his 
physical problem.  

On VA examination in May 1998 his Axis I diagnosis was phase 
of life problems from changing careers while trying to deal 
with his medical problems.  His Axis II diagnosis was 
obsessive-compulsive disorder.  His current GAF was 75, with 
an unspecified highest GAF score for the past year.  

A July 1999 VA examination was limited to gastrointestinal 
problems.  VA records from 1999 reflect no psychiatric 
treatment.  A March 1999 record reflects that he was seen for 
chest pains that he was concerned were of cardiac origin.  A 
June 1999 record reflects that exercise tolerance/treadmill 
test was negative for myocardial ischemia.  

In July 2001 the veteran reported for a VA psychiatric 
examination.  The examiner reviewed the claims file and noted 
that he was currently receiving a combined 60 percent 
evaluation, 10 percent of which was for his anxiety disorder.  
His last examination of July 1998 was reviewed and the 
diagnosis from that examination of obsessive-compulsive 
disorder was noted, as was the GAF score of 70 which was said 
to be indicative of mild symptoms as they related to his 
anxiety disorder.  The GAF score from the January 1997 VA 
examination was noted to be 60, which was indicative of mild 
to moderate symptoms.  

He was noted to be carrying a diagnosis of GAD secondary to 
his spinal disc condition which was said to affect his 
ability to use his hands.  He proceeded to describe the 
symptoms in his hands as numbness and a sensation of rubbing 
fur on top of them.  He talked freely of his physical 
symptoms and described problems such as feeling electric 
shock type sensations in both hands if jolted.  He also had 
problems with dexterity and gripping things with his hands.  
He stated that symptoms in his hands made him more anxious, 
nervous and on edge.  

He expressed dismay at having used to have been a solid 
person who dictated how things were, but now lacked 
confidence in his abilities.  He indicated that he rechecked 
what he did repeatedly because he didn't remember things.  He 
indicated he was forgetful, he questioned himself and his 
concentration was poor.  He denied spending exhorbitant 
amounts of time checking and felt his checking was more due 
to a lack of confidence rather than to prevent himself from 
feeling anxious.  

He expressed feelings that he was a workaholic and was 
stubborn to the point that he wouldn't quit even when things 
bothered him.  He described anxiety and worry about a loss of 
function and how he would be viewed by others over this.  He 
described muscle tension, irritability and concentration 
problems because of his worries over his physical condition.  
He indicated that he still worried about the outcome of his 
1997 cervical spine surgery, which had improved his 
condition.  He related that his worry and anxiety have 
impacted his work at times because his concentration was 
poor.  He admitted that the degree and extent of worry was 
sometimes out of proportion with the actual situation he was 
worrying about.  He also agreed that he found it difficult to 
stop worrying and sometimes his worry and thoughts interfered 
with his concentration and tension.  He acknowledged that he 
has problems with anxiety and problems stopping his worrying.  

The examiner also reviewed the veteran's military history in 
detail, noting that his physical complaints began after he 
was in a motor vehicle accident.  He was noted to have 
retired after a 20-year career in the military and 
subsequently worked servicing dairy machinery.  He indicated 
that problems with his arms prompted him to quit this type of 
work on the advice of a neurologist.  

He also indicated that the shocky sensations in his arms made 
him nervous about driving, however he continued to drive.  He 
indicated that the first time a psychiatric element to his 
pain complaints was suggested was when he was referred to a 
psychiatrist and neurologist at Castle Air Force Base.  He 
related the subsequent history of undergoing cervical spine 
surgery in 1997.  His current complaints were that he 
continued to feel anxious and nervous about what was going to 
happen and it felt like the intensity and frequency of his 
anxiousness and worry was increasing because he was always 
wondering how things are going to turn out.  

In terms of occupational functioning he denied ever receiving 
a negative performance review and he said that despite no one 
complaining about his job he continued to have excessive 
worry and stress and had difficulty controlling his worry.  
He felt as though his worrying affected his concentration at 
work and affected his performance because it took him longer 
to complete tasks.  He was aware that his worrying was out of 
proportion with the likelihood of a negative review.  He 
indicated that he was so worried about his performance that 
he hasn't been able to regain his confidence.  He also 
worried about having the shocky symptoms and grasping 
difficulties  recur in his arms while working.  He indicated 
that he worked a sedentary job.  

In terms of psychological functioning he described the 
excessive worry, anxiety and apprehension occurring more days 
than not for years.  He said it was difficult to control his 
worry and tension, which affected his sleep and caused him 
fatigue.  The worrying affected his concentration.  In terms 
of overall social functioning he said he has some friends and 
that he has never had a panic attack until about eight months 
ago.  He described the attack as significant anxiety 
associated with some chest discomfort, palpitations, 
sweatiness, sour stomach and a sensation of shortness of 
breath.  He indicated that this attack occurred while he was 
driving and he was taken by ambulance to an emergency room 
where he was given mylanta.  

His claims file was noted to contain a treatment note from 
June 1999 showing that the veteran had undergone a treadmill 
test to determine whether he had cardiac problems or anxiety 
attacks and the test was negative for cardiac problems.  He 
claimed to have had several more episodes of severe anxiety 
associated with chest discomfort and was noted to have 
undergone gastrointestinal studies.  

During the examination the veteran talked freely and openly 
about his problems and described that his lowered self-esteem 
was related to his neurological problems with his hands.  He 
was overly concerned with the shocking sensation and grip 
problems and he worried about total loss of function in his 
arm.  He also expressed worry about the future and possibly 
being unable to support his family should he become disabled.  
He said that this worry impacted on his relationship with his 
wife because he always focused on it.  He denied any 
psychotic symptoms such as auditory or visual hallucinations, 
thought broadcasting, thought insertion or thought 
withdrawal.  He denied any obsessive-compulsive rituals 
except for ongoing worry.  

The VA examination's review of the veteran's history included 
a history of his various medical problems including the 
injury to his cervical spine in a motor vehicle accident in 
service.  He was noted to have had a long military career 
with sporadic work at various jobs afterwards.  He was noted 
to have worked on his bachelor's degree from 1995 to 1999, 
while working at the same time.  After college he was noted 
to have been a substitute teacher for six months and was 
currently employed with the state in the staff support 
special services program.  

On mental status exam he was cooperative and forthcoming with 
information.  His facial expression was restricted.  His 
posture appeared relaxed.  The was no irritability or 
akathiesia and there was no restlessness or fidgetiness 
noted.  He did not exhibit hand wringing, no stereotype 
mannerisms and no decreased motor movement.  His speech 
however was very circumstantial at times and it was difficult 
to keep him on track.  However there was no looseness of 
association and no derailment.  The rate, volume, rhythm and 
prosody of the speech was within normal limits.  Throughout 
the interview the veteran did complain of heartburn.  

However, he did not complain of palpitations, sweatiness or 
shortness of breath.  He said he felt subjectively nervous 
and tense; however, there was no outward appearance of this.  

His thought content was non-suicidal, non-homicidal, non-
referential, non-grandiose and non-paranoid.  He denied any 
perceptual abnormalities such as auditory or visual 
hallucinations.  He was alert and oriented times three.  
Cognitive examination yielded no significant deficits.  He 
had no difficulty registering three out of three items and 
his recall was three out of three without help.  His basic 
math calculations were intact and he displayed abstract 
thinking for proverbs.  He was noted to be capable of 
managing his funds and had no psychotic symptoms that would 
preclude him from doing so.  

The Axis I diagnostic impression was GAD with somatoform 
features.  His various medical problems were noted in the 
Axis III diagnosis.  His psychosocial stressors on Axis IV 
were noted to include lack of access to mental health 
services.  He did have a fairly good primary support group 
and a good secondary support group of close friends.  He did 
not have any objective occupational problems although he had 
subjective stress and anxiety at work.  He had no criminal, 
legal or substance abuse related problems.

The veteran's GAF score was currently 61, indicating mild to 
moderate symptoms.  At times, his symptoms were mild and 
caused mild difficulty in social, occupational and 
environmental functioning; however, for the most part he was 
functioning very well.  At other times his symptoms were 
moderate and produced moderate difficulty in social, 
occupational and environmental functioning.

The examiner opined that the veteran did appear to meet the 
DSM-IV criteria for generalized anxiety disorder with 
somatoform features.  He was noted to describe excessive 
worry, anxiety and apprehensive expectations that occurred 
more days than not and for several years.  

Although he was aware that his worries were excessive, he 
still experienced excessive distress due to his constant 
worry and had difficulty controlling it.  Although the 
veteran felt that his anxiety and worry may cause significant 
problems socially, environmentally and occupationally, the 
objective evidence was to the contrary.  

The examiner noted that there were no objective signs of 
anxiety during the 90-minute interview.  The veteran did not 
appear to be distressed during the interview although his 
subjective complaints were acknowledged by the examiner.  The 
examiner was looking for objective signs of muscle tension 
such as twitching, tightness, trembling or shakiness.  The 
veteran was asked about sore and achy muscles that are 
usually associated with chronic muscle tension and he denied 
this.  His hands were felt and were not cold, clammy or 
sweaty.  He did however complain of gastrointestinal symptoms 
of heartburn several times during the examination, which was 
noted to be a feature of GAD.  The examiner noted that it was 
not uncommon for persons with GAD to have certain 
gastrointestinal manifestations to include heartburn.  The 
examiner opined that the veteran does meet the DSM-IV 
criteria for GAD and does have some somatoform features 
associated with this anxiety.  

Although the veteran complained of significant subjective 
symptoms, the examiner believed that objective findings on 
this examination warranted a GAF score of 61.  This score 
indicated that although the veteran had some subjective 
symptoms, he was generally functioning fairly well having 
good primary and secondary support.  Currently he was not on 
any PDA approved medications designed to treat GAD.  He was 
also currently not receiving any counseling or techniques to 
help him control his excessive worry and anxiety.  Based on 
this examination there were no other separate diagnoses 
identified.

A February 2002 representative statement reveals that the 
veteran was continuing to work as a staff support specialist 
for the county.  He also was still not receiving any 
psychiatric treatment for his condition.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service- 
connected disability, the disorder is viewed in relation to  
its whole history.  38 C.F.R. § 4.1, 4.2.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (CAVC) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version more favorable 
to the appellant was to be applied. 

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there had been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.

In this regard, the Board notes the CAVC's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree." A 50 percent evaluation was warranted for 
considerable social and industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the Revised Version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the Revised 
Version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. VAOPGCPREC 3-00.


The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2000).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2001).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. Fenderson at 126-28.

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.



The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  VA examinations were conducted, and 
copies of the reports associated with the file.  

In the February rating decision, the RO notified the veteran 
of the evidence that is necessary to substantiate his claim.  
In addition, the RO informed the veteran in the September 
1995 Statement of the Case, the August 1997 Supplemental 
Statement of the Case, the April 1999 Supplemental Statement 
of the Case, the September 2000 Supplemental Statement of the 
Case and the November 2002 Supplemental Statement of the 
Case, of the information, medical evidence, or lay evidence 
necessary to support his claim.  

The August 1997 Supplemental Statement of the Case reviewed 
his claim under both the old and the new psychiatric 
regulations that became effective in November 1996.  The 
November 2002 Supplemental Statement of the Case also 
apprised the veteran about the provisions of the VCAA, and it 
is clear that the RO considered his claim under this new law.  

The veteran has offered his testimony at a RO hearing before 
a hearing officer.  He also has stated through his 
representative that he has no additional evidence to submit 
in support of this claim.  

In view of the foregoing, it appears that all necessary 
evidence has been obtained to adjudicate this claim.  


The Board also notes that the RO correspondence and SSOCs 
advised him of the evidence that had been obtained and 
considered.  It is clear from the record that the veteran was 
advised of the which evidence VA would provide and which 
evidence he was to provide, and of the need to remand where 
VA failed to provide such evidence.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the veteran, and there is 
no specific evidence to advise him to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  This is not a case wherein the Board is applying 
the provisions of the VCAA to the veteran's claim.  As noted 
earlier, the RO has fully considered and applied the 
provisions of this new law to the veteran's case.  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claim.  


Initial Increased Evaluation

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for GAD.  The 
probative evidence of record does not show the veteran's 
anxiety disorder results in definite social and industrial 
impairment, which is "distinct, unambiguous and moderately 
large in degree."  Nor does it indicate that this results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, or mild memory loss.  

There is no evidence that the veteran has received regular 
outpatient treatment or counseling for his anxiety symptoms 
since he retired from service.  He is also not shown to be 
taking medication specifically for his anxiety disorder.  The 
record reflects that he has been in a long-term marriage, 
successfully completed college, works full time and has a 
number of close friends.  Although he worried about the 
possibility of receiving a poor performance review at work, 
he has never actually been shown to have occupational 
problems caused by this disorder.  The VA examination reports 
have over time continued to reflect mild symptoms.  The GAF 
score from the January 1997 VA examination was noted to be 
60, which was indicative of mild to moderate symptoms.  The 
examination of July 1998 showed a GAF score of 70 which was 
said to be indicative of mild symptoms as they related to his 
anxiety disorder.  

Of particular significance, the most recent VA examination of 
July 2001 revealed some mild symptoms, particularly 
complaints of having to recheck things to make sure they were 
done right and disproportionate worry, which included worry 
about his work performance and his physical condition.  He 
did relate one episode of panic attack that had occurred 
eight months ago, but did not indicate that such attacks were 
happening on a weekly basis.  

The examiner in the July 2001 examination noted that although 
the veteran subjectively complained of feelings of 
nervousness and tension, his physical composure did not 
correlate with his complaints.  He was noted during the 
interview to appear relaxed, with no restlessness or 
fidgetiness noted.  His speech was also noted to be normal, 
although at times it became circumstantial and difficult to 
keep him on track.  However, there was no looseness of 
association and no derailment of the speech.  He did not 
complain of psychotic symptoms and his cognition appeared 
intact.   The most noteworthy complaint shown during the 
interview was a complaint of heartburn, which the examiner 
viewed as a possible manifestation of his GAD.  However, the 
examiner stressed the fact that the veteran's subjective 
complaints regarding GAD were not objectively shown upon 
careful observation of the veteran's mannerisms during the 
interview.  

The examiner also noted that the veteran was currently not 
receiving any PDA approved medications to treat GAD and was 
also not receiving any counseling or techniques to help with 
his excessive worry and anxiety.  The veteran was viewed as 
having subjective symptoms, but no objective symptoms 
regarding his GAD.  

Also on the most recent examination, a GAF of 61 was 
reported, indicative of  "some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning...but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships." See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125, 4.130.

As the veteran has denied undergoing current treatment for 
his anxiety symptoms, the Board considers the May 2001 
examination highly probative of the level of current 
disability.  

As the criteria for the next higher evaluation of 30 percent 
for GAD have not been met, the Board finds that an evaluation 
in excess of 10 percent is not warranted, either under the 
old or new criteria.  

In this regard the evidence does not show the veteran's GAD 
to more closely resemble the higher criteria under either the 
old or new criteria.  38 C.F.R. § 4.7.

As the Board noted earlier, this case involves an appeal as 
to the initial evaluation granted for GAD.  However, the 
Board finds that there is no basis for assignment of "staged" 
ratings per Fenderson, supra.  The 10 percent evaluation is 
noted to date back to the date of original entitlement to 
service connection.  

The Board notes that some of the veteran's psychiatric 
complaints centered around his somatic complaints of pain and 
tingling in the upper extremities.  The Board notes that any 
such symptomatology has now been associated with a cervical 
radiculopathy that is separately service connected.  



The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14. (2002).  Thus, the consideration of such 
somatic complaints referable to his cervical spine is not for 
application in this matter.  

In view of the foregoing, therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 10 percent for the 
veteran's CAD.  Therefore reasonable doubt is not applicable 
in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.


Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).

As to the disability presented in this case and in view of 
the extensive discussion above, the Board cannot conclude 
that the veteran's GAD has been shown to have required 
frequent inpatient care, or to have markedly interfered with 
employment.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his service-connected psychiatric 
disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
GAD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

